Title: To George Washington from James Wilkinson, 26 December 1797
From: Wilkinson, James
To: Washington, George

 

Sir
Head Quarters—Pitts Burgh December 26th 1797

Should this Letter be presented to you, it will be from the Hands of the Miamis Chief the Little Turtle, who in ballancing between a visit to the Town of Boston, or Mount Vernon, has decided in favor of your Seat.
I think Sir, you will find Ideas more correct, and a mind more capacious in this Chief, than any of his race.
It was He who conducted the action of the 4th November against Genl St Clair, and it was by his Hand General Butler fell.
With much difficulty, by exciting division in his Councils, & by producing an opposition of the Chippewas & Ottawas to his policies, he has been brought to yeild up his objections to the treaty of Greeneville, and to offer his services to the President. With sincere prayers for your happiness, & unfeigned respect—I have the Honor to be illustrious Sir Your Most Obedt Servt

Jas Wilkinson

